Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/1/22.  Claim(s) 11-15 are cancelled.  Claim(s) 1-10 and 16-43 are pending. Claim(s) 9, 10, 16-28, and 40-43 have been withdrawn.  Claim(s) 1-8 and 29-39 are examined herein. 
Applicant's arguments with respect to the disclosure of Nirogi et al. of the last Office action have been fully considered and found persuasive.  Therefore the 103 rejection of the last Office action is hereby withdrawn.
Updated search and consideration have been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2015/158313 A1) in view of Ramakrishna et al. (WO 2004/048330 A1).
The instant claims are generally drawn to a composition of 35-200, 75-150, or 200-300 mg of 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-


Zhang et al. teaches the treatment of 5-HT6 receptor mediated diseases, including Alzheimer's disease, schizophrenia, and Parkinson's disease (see, for example, the title, abstract, claims, and the whole document)), comprising administering a composition comprising 5-HT6 receptor antagonists (paragraph 0002), for example a compound of formula I (see, for example, claim 1), donepezil, and a pharmaceutically acceptable excipient (see, for example, claims 13-15). Suitable dosages are 1-30 mg daily and depend on numerous factors, such as severity of disease, age, potency of the compound, route and form of administration, etc. (i.e. the amounts should be adjusted as needed by the skilled artisan; see, for example, [00152]).
Zhang et al. does not specifically disclose the instantly claimed 5-HT6 antagonist.
Ramakrishna et al. teaches compounds of formula I as 5-HT antagonists for treating Alzheimer's disease, schizophrenia, and Parkinson's disease (see, for example, pg. 1, line 6 to pg. 2, line 14). A preferred compound is 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole (see, for example, example 20 on pg. 61), and a preferred dosage is 0.1 to 200 mg of the active ingredient (pg. 37, lines 30-33).

A person of ordinary skill in the art would have been motivated to make composition, because the prior art teaches a useful combination comprising a 5HT modulator in combination with donepezil, and it would have been obvious to substitute it with another 5HT modulator, based on the functional equivalency of the two compounds. A person of ordinary skill in the art would have been motivated to combine 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole with the composition comprising a compound of formula I, and donepezil, as taught by Zhang et al. because both are individually known to be useful for treating Alzheimer's disease, schizophrenia, and Parkinson's disease. Therefore, whether it be a substitution or combination, the skilled artisan would have had a reasonable expectation of success in treating Alzheimer's disease, schizophrenia, or Parkinson's disease by administering a composition comprising 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole, and donepezil.
As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”One of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.
Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 29-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,253,514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a composition of 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole and donepezil, which is anticipated by the patented claims (see, for example, claim 1). Thus, the instant claims are not patentable in light of the patent.

Conclusion
Claim(s) 11-15 are cancelled.  Claim(s) 9, 10, 16-28, and 40-43 have been withdrawn.  Claim(s) 1-8 and 29-39 are rejected.  No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627